Case: 3:19-cv-01623-DAP Doc #: 15 Filed: 05/14/20 1 of 2. PageID #: 238




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JOHN M. GLEASON,                                  )   CASE NO. 3:19 CV 1623
                                                  )
               Petitioner,                        )   JUDGE DAN AARON POLSTER
                                                  )
       vs.                                        )   OPINION AND ORDER
                                                  )
LYNEAL WAINWRIGHT, Warden,                        )
                                                  )
               Respondent.                        )


       On July 16, 2019, Gleason John M. Gleason, represented by counsel, filed a Petition

under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. Doc #: 1

(“Petition”). Gleason pled guilty in 2006 to raping three children less than 10 years old when he

too was a juvenile.1 The state court sentenced him to three concurrent life sentences with the

possibility of parole after serving ten years.2

       Gleason now argues that these sentences of a juvenile offender violate his Eighth

Amendment right against cruel and unusual punishment, citing in support Graham v. Florida,

560 U.S. 48 (2010) (life sentence without parole of a juvenile offender violates the Eighth

Amendment), Miller v. Alabama, 567 U.S. 460 (2012) (mandatory life sentence without parole

of a juvenile offender violates the Eighth Amendment), and Roper v. Simmons, 543 U.S. 551

(2005) (death penalty of a juvenile offender violates the Eighth Amendment). Warden Lyneal

Wainwright filed a motion to dismiss, arguing that the Petition should be dismissed because it is



 1
  These rapes occurred when Gleason was 14 and 15 years old.
 2
  At the time of sentencing, Gleason was 17 years old.
Case: 3:19-cv-01623-DAP Doc #: 15 Filed: 05/14/20 2 of 2. PageID #: 239



untimely and Gleason’s claim is not exhausted. Doc #: 6. Gleason filed a response arguing that

the court should toll the statute of limitations for equitable reasons due to Gleason’s age at the

time of convictions, citing in support Holland v. Florida, 560 U.S. 631, 645 (2010). Doc #: 8.

       Following briefing, Magistrate Judge Thomas Parker issued a Report and

Recommendation urging the undersigned to dismiss the Eighth Amendment claim because it is

time-barred under AEDPA’s statute of limitations and Gleason has failed to show “extraordinary

circumstances” justifying equitable tolling under Holland. Doc #: 13 (“R&R”). The Magistrate

Judge also recommended that the Court dismiss the Eighth Amendment claim because Gleason

has not exhausted this claim in state court. Id. Finally, the Magistrate Judge properly explained

why Miller, Graham and Roper are distinguishable. Id.

       Gleason timely filed Objections raising the very same arguments and citing the very same

cases in support of those arguments that he presented to Magistrate Judge Parker – all of which

the Magistrate Judge addressed thoroughly and correctly in his 15-page R&R. Doc #: 14.

Gleason now blames trial counsel’s ineptitude for failing to exhaust and procedurally default

Gleason’s Eighth Amendment claim in state court. Even if the Eighth Amendment claim was

exhausted and timely filed, it would still be rejected for the same reasons the Magistrate Judge

stated in the R&R.

       In sum, because Gleason’s Eighth Amendment claim is time-barred under AEDPA and

he has not exhausted this claim in state court, the Court hereby OVERRULES the Objections,

ADOPTS the R&R, and DENIES the Petition. Respectively, Doc ##: 14, 13, 1.

       IT IS SO ORDERED.

                                                /s/ Dan A. Polster May 14, 2020
                                              Dan Aaron Polster
                                              United States District Judge

                                                 -2-
